EXHIBIT 10.5

PROPERTY MANAGEMENT AGREEMENT
THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
as of December 31, 2012 (the “Effective Date”), by and between HILLIARD GRAND
APARTMENTS, LLC, an Ohio limited liability company (“Owner”), and STEADFAST
MANAGEMENT COMPANY, INC., a California corporation (“Manager”).
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following terms shall have the following
meanings when used in this Agreement:
“Agreement” has the meaning given in the introductory paragraph.
“Annual Business Plan” has the meaning given in Section 3.11(a).
“Capital Budget” has the meaning given in Section 3.11(a).
“Depository” means such bank or federally-insured or other financial institution
as Owner shall designate in writing.
“Effective Date” has the meaning given in the introductory paragraph.
“Fiscal Year” means the calendar year beginning January 1 and ending December 31
of each calendar year, or such other fiscal year as determined by Owner and of
which Manager is notified in writing; provided that the first Fiscal Year of
this Agreement shall be the period beginning on the Effective Date and ending on
December 31 of the calendar year in which the Effective Date occurs.
“Governmental Requirements” has the meaning given in Section 3.14.
“Gross Collections” means all amounts actually collected as rents or other
charges for use and occupancy of apartment units and from users of garage spaces
(if any), leases of other non-dwelling facilities in the Property and
concessionaires (if any) in respect of the Property, including furniture rental,
parking fees, forfeited security deposits, application fees, late charges,
income from coin‑operated machines, proceeds from rental interruption insurance,
and other miscellaneous income collected at the Property; excluding, however,
all other receipts, including but not limited to, income derived from interest
on investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruptions insurance), abatement of taxes, franchise fees,
and awards arising out of eminent domain proceedings, discounts and dividends on
insurance policies.





1

--------------------------------------------------------------------------------



“Hazardous Materials” means any material defined as a hazardous substance under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Resource Conservation and Recovery Act, or any state or local statute
regulating the storage, release, transportation or other disposition of
hazardous material, as any of those laws may have been amended to the date
hereof, and the administrative regulations promulgated thereunder prior to the
date hereof, and, whether or not defined as hazardous substances under the
foregoing Governmental Requirements, petroleum products (other than petroleum
products used in accordance with Governmental Requirements by Owner or its
tenants in the usual and ordinary course of their activities), PCBs and radon
gas.
“HUD” means the U.S. Department of Housing and Urban Development.
“Major Capital Improvements” has the meaning given in Section 3.6.
“Management Fee” has the meaning given in Section 4.1.
“Manager” has the meaning given in the introductory paragraph.
“Operating Budget” has the meaning given in Section 3.11(a).
“Owner” has the meaning given in the introductory paragraph.
“Owner’s Representative” has the meaning given in Section 2.2.
“Pass-Through Amounts” means fees and/or reimbursements for services provided to
the Property but not covered by the Management Fee, as described in Exhibit A
attached hereto and made a part hereof.
“Property” means the multifamily apartment project listed and described on
Exhibit B attached hereto and made a part hereof.
“Regulatory Agreement” means the Regulatory Agreement for Multifamily Housing
Projects dated July 27, 2010, between the Owner and HUD, relating to operation
of the Property.
“Security Deposit Account” has the meaning given in Section 2.31.
“State” means the state in which the Property is located.
ARTICLE 2
APPOINTMENT OF AGENCY AND RENTAL RESPONSIBILITY
Section 2.1    Appointment. Owner hereby appoints Manager and Manager hereby
accepts appointment as the sole and exclusive leasing agent and manager of the
Property on the terms and conditions set forth herein. Owner warrants and
represents to Manager that Owner owns fee simple title to the Property with all
requisite authority to hereby appoint Manager and to enter into this Agreement.

2



--------------------------------------------------------------------------------



Section 2.2    Owner’s Representative. Owner shall from time to time designate
one or more persons to serve as Owner’s representative (“Owner’s
Representative”) in all dealings with Manager hereunder. Whenever the approval,
consent or other action of Owner is called for hereunder, such approval, consent
or action shall be binding on Owner if specified in writing and signed by
Owner’s Representative. The initial Owner’s Representative shall be Kyle
Winning, Chief Investment Officer, with a copy to Thomas Hollingsworth, Vice
President, Steadfast Asset Management. Any Owner’s Representative may be changed
at the discretion of Owner, at any time, and shall be effective upon Manager’s
receipt of written notice identifying the new Owner’s Representative.
Section 2.3    Leasing. Manager shall perform all promotional, leasing and
management activities required to lease apartment units in the Property.
Throughout the term of this Agreement, Manager shall use its diligent efforts to
lease apartment units in the Property. Manager shall advertise the Property,
prepare and secure advertising signs, space plans, circulars, marketing
brochures and other forms of advertising. Owner hereby authorizes Manager
pursuant to the terms of this Agreement to advertise the Property in conjunction
with institutional advertising campaigns and allocate costs on a pro rata basis
among the Properties being advertised (to the extent authorized by the Annual
Business Plan). All inquiries for any leases or renewals or agreements for the
rental of the Property or portions thereof shall be referred to Manager and all
negotiations connected therewith shall be conducted solely by or under the
direction of Manager. Manager is hereby authorized to execute, deliver and renew
residential tenant leases on behalf of Owner. Manager is authorized to utilize
the services of apartment locator services and the fees of such services shall
be operating expenses of the Property and, to the extent paid by Manager,
reimbursable by Owner.
Section 2.4    Manager’s Standard of Care. Manager shall perform its duties
under this Agreement in a manner consistent with professional property
management services. In no event shall the scope or quality of services provided
by Manager for the Property hereunder be less than those generally performed by
professional property managers of similar properties in the market area where
the Property is located. Manager shall make available to Owner the full benefit
of the judgment, experience, and advice of the members and employees of
Manager’s organization with respect to the policies to be pursued by Owner in
operating the Property, and will perform the services set forth herein and such
other services as may be requested by Owner in managing, operating, maintaining
and servicing the Property.
ARTICLE 3
SERVICES TO BE PERFORMED BY MANAGER
Section 3.1    Expense of Owner. All acts performed by Manager in the
performance of its obligations under this Agreement shall be performed as an
independent contractor of Owner, and all obligations or expenses incurred
thereby, shall be for the account of, on behalf of, and at the expense of Owner,
except as otherwise specifically provided in this Article 3, provided Owner
shall be obligated to reimburse Manager only for the following:

3



--------------------------------------------------------------------------------



(a)    Costs and Expenses. All costs and expenses incurred by Manager on behalf
of Owner in connection with the management and operation of the Property,
including but not limited to all compensation, including the cost of benefits,
payable to the employees at the Property and identified in the Operating Budget
and taxes and assessments payable in connection therewith and reasonable
training, travel and expenses associated therewith, all marketing costs, all
collection and lease enforcement costs, all maintenance and repair costs
incurred in accordance with Section 3.5 hereof, all utilities and related
services, all on‑site overhead costs and all other costs reasonably incurred by
Manager in the operation and management of the Property, excluding, however, all
of Manager’s general overhead costs, including without limitation, all expenses
incurred at Manager’s corporate headquarters and other Manager office sites
other than the property management office located at the Property (i.e., office
expenses, long distance phone calls, postage, copying, supplies, electronic data
processing and accounting expenses), general accounting and reporting expenses
for services included among Manager’s duties under the Agreement; and
(b)    Other. All sums otherwise due and payable by Owner as expenses of the
Property authorized to be incurred by Manager under the terms of this Agreement
and the Operating Budget, including compensation payable under Section 4.1
hereof to Manager for its services hereunder.
Manager may use employees normally assigned to other work centers or part-time
employees to properly staff the Property, reduced, increased or emergency work
load and the like including the property manager, business manager, assistant
managers, leasing directors, or other administrative personnel, maintenance
employees or maintenance supervisors whose wages and related expenses shall be
reimbursed on a pro rata basis for the time actually spent at the Property. A
property manager or business manager at the Property and any other persons
performing functions substantially similar to those of a business manager,
including but not limited to assistant managers, leasing directors, leasing
agents, sales directors, sales agents, bookkeepers, and other administrative
and/or maintenance personnel performing work at the site, and on-site
maintenance personnel, shall not be considered executive employees of Manager.
All reimbursable payments made by Manager hereunder shall be reimbursed from
funds deposited in an account established pursuant to Section 5.2 of this
Agreement. Manager shall not be obligated to make any advance to or for the
account of Owner nor shall Manager be obligated to incur any liability or
obligation for the account of Owner without assurance that the necessary funds
for the discharge thereof will be provided by Owner. In the performance of its
duties as agent and manager of the Property, Manager shall act solely as an
independent contractor of Owner. All debts and liabilities to third persons
incurred by Manager in the course of its operation and management of the
Property shall be the debts and liabilities of Owner only, and Manager shall not
be liable for any such debt or liabilities, except to the extent Manager has
exceeded its authority hereunder.
Section 3.2    Covenants Concerning Payment of Operating Expenses. Owner
covenants to pay all sums for reasonable operating expenses in excess of gross
receipts required to operate the Property upon written notice and demand from
Manager within five days after receipt of written notice for payment thereof.

4



--------------------------------------------------------------------------------



Section 3.3    Employment of Personnel.    Manager shall use its diligent
efforts to investigate, hire, pay, supervise and discharge the personnel
necessary to be employed by it to properly maintain, operate and lease the
Property, including without limitation a property manager or business manager at
the Property. Such personnel shall in every instance be deemed agents or
employees, as the case may be, of Manager. Owner has no right of supervision or
direction of agents or employees of Manager whatsoever; however, Owner shall
have the right to require the reassignment or termination of any employee. All
Owner directives shall be communicated to Manager’s senior level management
employees. Manager and all personnel of Manager who handle or who are
responsible for handling Owner’s monies shall be bonded in favor of Owner.
Manager agrees to obtain and keep in effect fidelity insurance in an amount not
less than Two Hundred Fifty Thousand Dollars ($250,000). All reasonable
salaries, wages and other compensation of personnel employed by Manager,
including so-called fringe benefits, worker’s compensation, medical and health
insurance and the like, shall be deemed to be reimbursable expenses of Manager.
Manager may allow its employees who work at the Property and provide services to
the Property after normal business hours, to reside at the Property for reduced
rents (or rent fee as provided in the Operating Budget) in consideration of
their benefit to Owner and the Property, provided such reduced rents are
reflected in the Annual Business Plan.
Section 3.4    Utility and Service Contracts. Manager shall, at Owner’s expense
and in Owner’s name or in Manager’s name as agent for Owner, enter into
contracts for water, electricity, gas, fuel, oil, telephone, vermin
extermination, trash removal, cable television, security protection and other
services deemed by Manager to be necessary or advisable for the operation of the
Property. Manager shall also, in Owner’s name or in Manager’s name as agent for
Owner and at Owner’s expense, place orders for such equipment, tools,
appliances, materials, and supplies as are reasonable and necessary to properly
maintain the Property. Owner agrees to pay or reimburse Manager for all expenses
and liabilities incurred by reason of this Section provided that such amounts
are in accordance with the Operating Budget.
Section 3.5    Maintenance and Repair of Property. Manager shall use diligent
efforts to maintain, at Owner’s expense, the buildings, appurtenances and
grounds of the Property in good condition and repair, including interior and
exterior cleaning, painting and decorating, plumbing, carpentry and such other
normal maintenance and repair work as may be necessary or reasonably desirable
taking into consideration the amount allocated therefor in the Annual Business
Plan. With respect to any expenditure not contemplated by the Annual Business
Plan, Manager shall not incur any individual item of repair or replacement in
excess of Five Thousand Dollars ($5,000.00) unless authorized in writing by
Owner’s Representative, except, however, that emergency repairs immediately
necessary for the preservation and safety of the Property or to avoid the
suspension of any service to the Property or danger of injury to persons or
damage to property may be made by Manager without the approval of Owner’s
Representative. Owner shall not establish standards of maintenance and repair
that violate or may violate any laws, rules, restrictions or regulations
applicable to Manager or the Property or that expose Manager to risk of
liability to tenants or other persons. Manager shall not be obligated by this
Section to perform any Major Capital Improvements.

5



--------------------------------------------------------------------------------



Section 3.6    Supervision of Major Capital Improvements or Repairs. When
requested by Owner in writing or as set forth in an Approved Business Plan,
Manager or an affiliate thereof shall, at Owner’s expense and in Owner’s name or
in Manager’s name as agent for Owner, supervise the installation and
construction of all Major Capital Improvements to the Property where such work
constitutes other than normal maintenance and repair, for additional
compensation as set forth in a separate agreement. If Owner and Manager fail to
reach an agreement for Manager’s additional compensation as provided in this
Section 3.6, Owner may contract with a third party to supervise installation or
construction of Major Capital Improvements. In such events, Manager may
negotiate contracts with all necessary contractors, subcontractors, materialmen,
suppliers, architects, and engineers on behalf of, and in the name of, Owner,
and may compromise and settle any dispute or claim arising therefrom on behalf
of and in the name of Owner; provided only that Manager shall act in good faith
and in the best interest of Owner at all times and Owner shall approve all
contracts for such work. Manager will furnish or will cause to be furnished all
personnel necessary for proper supervision of the work and may assign personnel
located at the Property where such work is being performed to such supervisory
work (and such assignment shall not reduce or abate any other fees or
compensation owed to Manager under this Agreement). For the purposes of this
Agreement, the term “Major Capital Improvements” shall mean work having an
estimated cost of $25,000 or more.
Owner acknowledges that Manager, or an affiliate of Manager, may bid on any such
work, and that Manager, or an affiliate of Manager, may be selected to perform
part or all of the work; provided that if Manager desires to select itself, or
its affiliate to do any work, it shall first notify Owner of the terms upon
which it, or its affiliate, proposes to contract for the work, and terms upon
which the independent contractors have offered to perform, and shall state the
reasons for preferring itself, or its affiliate, over independent contractors
and Owner shall have fifteen days to disapprove Manager, or its affiliate, and
to request performance by an independent contractor. Only Owner shall have the
power to compromise or settle any dispute or claim arising from work performed
by Manager, or its affiliate; and it is expressly understood that the selection
of Manager, or its affiliate, will not affect any fee or other compensation
payable to Manager hereunder.
Section 3.7    Insurance.
(a)    Owner Requirements. Owner agrees to maintain all forms of insurance
required by law or by any loan requirements for the Property and as otherwise
deemed by Owner to be reasonable and necessary to adequately protect Owner and
Manager, including but not limited to public liability insurance, boiler
insurance, fire and extended coverage insurance, and burglary and theft
insurance. All insurance coverage shall be placed with such companies, in such
amounts and with such beneficial interest appearing therein as shall be
reasonably acceptable to Owner. Public liability insurance shall be maintained
in such amounts as Owner determines as commercially reasonable or as otherwise
required by its lenders or investors, but in no case in an amount less than
$5,000,000.

6



--------------------------------------------------------------------------------



Owner agrees to timely provide evidence of required insurance to Manager, and
acknowledges that if evidence of insurance coverage is not timely furnished,
Manager may, but shall not be obligated to, obtain such coverage on Owner’s
behalf. Manager shall be named an additional insured on all Owner obtained
insurance.
(b)    Manager Requirements. Manager agrees to maintain, at its own expense,
public liability insurance in an amount not less than Two Million Dollars
($2,000,000) and all other forms of insurance required by law and as otherwise
deemed by Owner and Manager to be reasonable and necessary to adequately protect
Owner and Manager, including but not limited to workers compensation insurance,
professional liability, employee practices, and fidelity insurance. Manager
agrees to timely provide evidence of required insurance to Owner and to name
Owner as an additional insured on appropriate policies.
Manager shall use its diligent efforts to investigate and make a written report
to the insurance company as to all accidents, claims for damage relating to the
ownership, operation and maintenance of the Property, any damage or destruction
to the Property and the estimated cost of repair thereof, and shall prepare any
and all reports for any insurance company in connection therewith. All such
reports shall be timely filed with the insurance company as required under the
terms of the insurance policy involved. With the prior written approval of
Owner, Manager is authorized to settle any and all claims against insurance
companies arising out of any policies, including the execution of proofs of
loss, the adjustment of losses, signing of receipts and collection of monies (no
approval by Owner shall be required for the settlement of claims of $5,000 or
less). Manager is further authorized to contract for the maintenance and repair
of any damage or casualty in accordance with Section 3.6 above. Manager shall
receive as an additional fee for such services that fee designated in the loss
adjustment as a general contractor’s fee, provided that insurance proceeds that
exceed the cost of repairing the damage or restoring the loss are available to
pay such fees. In such event Manager shall be responsible for all costs incurred
by Manager in adjusting such loss and contracting for repairs.

7



--------------------------------------------------------------------------------



(c)    Loss or Liability Claims. Owner and Manager mutually agree for the
benefit of each other to look only to the appropriate insurance coverages in
effect pursuant to this Agreement in the event any demand, claim, action,
damage, loss, liability or expense occurs as a result of injury to person or
damage to property, regardless whether any such demand, claim, action, damage,
loss, liability or expense is caused or contributed to, by or results from the
negligence of Owner or Manager or their respective subsidiaries, affiliates,
employees, directors, officers, agents or independent contractors and regardless
whether the injury to person or damage to property occurs in and about the
Property or elsewhere as a result of the performance of this Agreement. Except
for claims that are covered by the indemnity contained in Section 3.7(d) below,
Owner agrees that Owner’s insurance shall be primary without right of
subrogation against Manager with respect to all claims, actions, damage, loss or
liability in or about the Property. Nevertheless, in the event such insurance
proceeds are insufficient to satisfy (or such insurance does not cover) the
demand, claim, action, loss, liability or expense, Owner agrees, at its expense,
to indemnify and hold Manager and its subsidiaries, affiliates, officers,
directors, employees, agents or independent contractors harmless to the extent
of excess liability. For purposes of this Section 3.7(c), any deductible amount
under any policy of insurance shall not be deemed to be included as part of
collectible insurance proceeds.
(d)    Indemnification. Notwithstanding anything contained in this Agreement to
the contrary, Owner shall defend, indemnify, and hold harmless Manager and its
representative subsidiaries, affiliates, officers, directors, employees, agents
or independent contractors from and against all claims, demands, or legal
proceedings (including expenses and reasonable attorney’s fees incurred in
connection with the defense of any such matter) (each a “Claim”) that are
brought against Manager arising out of the operation or management of the
Project, except with respect to claims arising out of Manager’s gross negligence
or willful misconduct. Manager shall defend, indemnify, and hold harmless Owner
and its representative subsidiaries, affiliates, officers, directors, employees,
agents or independent contractors from all Claims arising out of the gross
negligence or willful misconduct of Manager. The indemnification obligations
under this Section 3.7(d) shall survive termination of this Agreement.
(e)    Acts of Tenants and Third Parties. In no event shall Manager have any
liability to Owner or others for any acts of vandalism, trespass or criminal
activity of any kind by tenants or third parties on or with respect to the
Property and Owner’s insurance shall be primary insurance without right of
subrogation against Manager regarding claims arising out of or resulting from
acts of vandalism, trespass or criminal activity.

8



--------------------------------------------------------------------------------



Section 3.8    Collection of Monies. Manager shall use its diligent efforts to
collect all rents and other charges due from tenants, users of garage spaces,
carports, storage spaces (if any), commercial lessees (if any) and
concessionaires (if any) in respect of the Property and otherwise due Owner with
respect to the Property in the ordinary course of business, provided that
Manager does not guarantee the creditworthiness of any tenants, users, lessees
or concessionaires or collectability of accounts receivable from any of the
foregoing. Owner authorizes Manager to request, demand, collect, receive and
receipt for all such rent and other charges and to institute legal proceedings
in the name of Owner, and at Owner’s expense, for the collection thereof, and
for the dispossession of tenants and other persons from the Property or to
cancel or terminate any lease, license or concession agreement for breach or
default thereunder, and such expense may include the engaging of legal counsel
for any such matter. All monies collected by Manager shall be deposited in the
separate bank account referred to in Section 5.2 herein.
Section 3.9    Manager Disbursements.
(a)    Manager’s Compensation and Reimbursements. From Gross Collections,
Manager shall be authorized to retain and pay (1) Manager’s compensation,
together with all sales or other taxes (other than income) which Manager is
obligated, presently or in the future, to collect and pay to the State or any
other governmental authority with respect to the Property or employees at the
Property, (2) the amounts reimbursable to Manager under this Agreement, (3) the
amount of all real estate taxes and other impositions levied by appropriate
authorities with respect to the Property which, if not escrowed with any
mortgagee, shall be paid upon specific written direction of Owner before
interest begins to accrue thereon; and (4) amounts otherwise due and payable as
operating expenses of the Property authorized to be incurred under the terms of
this Agreement.
(b)    Debt Service. The provisions of this Section 3.9 regarding disbursements
shall include the payment of debt service related to any mortgages of the
Property, unless otherwise instructed in writing by Owner.
(c)    Third Parties. All costs, expenses, debts and liabilities owed to third
persons that are incurred by Manager pursuant to the terms of this Agreement and
in the course of managing, leasing and operating the Property shall be the
responsibility of Owner and not Manager. Owner agrees to provide sufficient
working capital funds to Manager so that all amounts due and owing may be
promptly paid by Manager. Manager is not obligated to advance any funds. If at
any time there is not sufficient cash in the account available to Manager
pursuant to Section 5.2 with which to promptly pay the bills due and owing,
Manager will request that the necessary additional funds be deposited by Owner
in an amount sufficient to meet the shortfall. Owner will deposit the additional
funds requested by Manager within five days.
(d)    Other Provisions. The provisions of this Section 3.9 regarding
reimbursements to Manager shall not limit Manager’s rights under any other
provision of this Agreement.

9



--------------------------------------------------------------------------------



Section 3.10    Use and Maintenance of Premises. Manager agrees that it will not
knowingly permit the use of the Property for any purpose that might void any
insurance policy held by Owner or that might render any loss thereunder
uncollectible, or that would be in violation of Governmental Requirements,
including the Regulatory Agreement, or any covenant or restriction of any lease
of the Property. Manager shall use its good faith efforts to secure substantial
compliance by the tenants with the terms and conditions of their respective
leases. All costs of correcting or complying with, and all fines payable in
connection with, all orders or violations affecting the Property placed thereon
by any governmental authority or Board of Fire Underwriters or other similar
body shall be at the cost and expense of Owner.
Section 3.11    Annual Business Plan.
(a)    Submission. Not less than 60 days prior to the end of each Fiscal Year
during the term of this Agreement, or such earlier date as reasonably requested
by Owner, its lenders or investors, Manager shall prepare and submit to Owner
for Owner’s approval, an Annual Business Plan for the promotion, leasing,
operations, repair and maintenance of the Property for the succeeding Fiscal
Year during which this Agreement is to remain in effect (the “Annual Business
Plan”). The Annual Business Plan shall include a detailed budget of projected
income and expenses for the Property for such Fiscal Year (the “Operating
Budget”) and a detailed budget of projected capital improvements for the
Property for such Fiscal Year (the “Capital Budget”).
(b)    Approval. Manager shall meet with Owner to discuss the proposed Annual
Business Plan and Owner shall approve the proposed Annual Business Plan within
20 days of its submission to Owner, or as soon thereafter as commercially
practicable. To be effective, any notice which disapproves a proposed Annual
Business Plan must contain specific objections in reasonable detail to
individual line items. If Owner fails to provide an effective notice
disapproving a proposed Annual Business Plan within such 20-day period, the
proposed Annual Business Plan shall be deemed to be approved. Owner acknowledges
that the Operating Budget is intended only to be a reasonable estimate of the
income and expenses of the Property for the ensuing Fiscal Year. Manager shall
not be deemed to have made any guarantee, warranty or representation whatsoever
in connection with the Operating Budget.
(c)    Revision. Manager may revise the Operating Budget from time to time, as
necessary, to reflect any unpredicted significant changes, variables or events
or to include significant additional, unanticipated items of revenue and
expense. Any such revision shall be submitted to Owner for approval, which
approval shall not be unreasonably withheld, delayed or conditioned.
(d)    Implementation. Manager agrees to use diligence and to employ all
reasonable efforts to ensure that the actual costs of maintaining and operating
the Property shall not exceed the Operating Budget either in total or in any one
accounting category. Any expense causing or likely to cause a variance of
greater than ten percent (10%) or $25,000, whichever is greater, in any one
accounting category for the current month cumulative year-to-date total shall be
promptly explained to Owner by Manager in the next operating statement submitted
by Manager to Owner.

10



--------------------------------------------------------------------------------



Section 3.12    Records, Reporting. Manager shall maintain at the regular
business office of Manager or at such other address as Manager shall advise
Owner in writing, separate books and journals and orderly files, containing
rental records, insurance policies, leases, correspondence, receipts, bills and
vouchers, and all other documents and papers pertaining directly to the Property
and the operation thereof. All corporate statements, receipts, invoices, checks,
leases, contracts, worksheets, financial statements, books and records, and all
other instruments and documents relating to or arising from the operation or
management of the Property shall be and remain the property of Owner and the
Owner shall have the right to inspect such records at any reasonable time upon
prior notice; Manager shall have the right to request and maintain copies of all
such matters, at Manager’s cost and expense, at all reasonable times during the
term of this Agreement, and for a reasonable time thereafter not to exceed three
years. All on-site records, including leases, rent rolls, and other related
documents shall remain at the respective Property for which such records are
maintained as the property of Owner.
Section 3.13    Financial Reports.
(a)    Monthly Reports. On or before the fifteenth (15th) day of each month
during the term of this Agreement, Manager shall deliver or cause to be
delivered to Owner’s Representative a statement of cash flow for the Property
(on a cash and not an accrual basis) for the preceding calendar month. All
notices from any mortgagee claiming any default in any mortgage on the Property,
and any other notice from any mortgagee not of a routine nature, shall be
promptly delivered by Manager to Owner’s Representative.
(b)    Annual Reports. Within 45 days after the end of each Fiscal Year, Manager
shall deliver to Owner’s Representative a statement of cash flow showing the
results of operations for the Fiscal Year or portion thereof during which the
provisions of this Agreement were in effect.
(c)    Employee Files. Manager shall execute and file punctually when due all
forms, reports and returns required by law relating to the employment of
personnel.

11



--------------------------------------------------------------------------------



Section 3.14    Compliance with Governmental Requirements. Manager shall comply
with all laws, ordinances and regulations relating to the management, leasing
and occupancy of the Property, including the Regulatory Agreement and any other
regulatory or use agreements relating to the Property. Owner acknowledges that
Manager does not hold itself out to be an expert or consultant with respect to,
or represent that, the Property currently complies with applicable ordinances,
regulations, rules, statutes, or laws of governmental entities having
jurisdiction over the Properties or the requirements of the Board of Fire
Underwriters or other similar bodies (collectively, “Governmental
Requirements”). Manager shall take such action as may be reasonably necessary to
comply with any Governmental Requirements applicable to Manager, including the
collection and payment of all sales and other taxes (other than income taxes)
which may be assessed or charged by the State or any governmental entities in
connection with Manager’s compensation. If Manager discovers that the Property
does not comply with any Governmental Requirements, Manager shall take such
action as may be reasonably necessary to bring the Property into compliance with
such Governmental Requirements, subject to the limitation contained in
Section 3.5 of this Agreement regarding the making of alterations and repairs.
Manager, however, shall not take any such action as long as Owner is contesting
or has affirmed its intention to contest and promptly institute proceedings
contesting any such order or requirement. If, however, failure to comply
promptly with any such order or requirement would or might expose Manager to
civil or criminal liability, Manager shall have the right, but not the
obligation, to cause the same to be complied with and Owner agrees to indemnify
and hold Manager harmless for taking such actions and to promptly reimburse
Manager for expenses incurred thereby. Manager shall promptly, and in no event
later than 72 hours from the time of receipt, notify Owner’s Representative in
writing of all such orders or notices. Manager shall not be liable for any
effort or judgment or for any mistake of fact or of law, or for anything that it
may do or refrain from doing, except in cases of willful misconduct or gross
negligence of Manager.
ARTICLE 4
MANAGER’S COMPENSATION, TERM
Section 4.1    Fees Paid to Manager. Commencing on the date hereof, Owner shall
pay to Manager a fee (the “Management Fee”), payable monthly in arrears, in an
amount equal to Two and One-half Percent (2.5%) of Gross Collections for such
month. The Management Fee shall not be subject to off-sets and charges unless
agreed upon by the parties. Pass-Through Amounts shall be collected monthly by
Manager, as applicable.
Section 4.2    Term. This Agreement shall commence on the Effective Date, and
shall thereafter continue for a period of one (1) year from the Effective Date,
unless otherwise terminated as provided herein. Thereafter, if neither party
gives written notice to the other at least 60 days prior to the expiration date
hereof that this Agreement is to terminate, then this Agreement shall be
automatically renewed on a month-to-month basis.

12



--------------------------------------------------------------------------------



Section 4.3    Termination Rights. Notwithstanding anything that may be
contained herein to the contrary, Owner may terminate this Agreement at any time
by giving Manager thirty (30) days written notice thereof upon a determination
of gross negligence, willful misconduct or bad acts of Manager or any of its
employees. If Owner or Manager shall materially breach its obligations
hereunder, and such breach remains uncured for a period of 30 days after written
notification of such breach, the party not in breach hereunder may terminate
this Agreement by giving written notice to the other. In the event of a default
under the Regulatory Agreement, this Agreement shall be subject to termination
without penalty, on the 30th day after written notice of such termination from
the HUD Secretary. Any notice given pursuant to this Article 4, shall be sent by
certified mail.
Section 4.4    Duties on Termination. Upon any termination of this Agreement as
contemplated in Section 4.4, Manager shall be entitled to receive all
compensation and reimbursements, if any, due to Manager through the date of
termination. Within 30 days after any termination, Manager shall deliver to
Owner’s Representative, the report required by Section 3.13(a) for any period
not covered by such a report at time of termination, and within 30 days after
any such termination, Manager shall deliver to Owner’s Representative, as
required by Section 3.13(b), the statement of cash flow for the Fiscal Year or
portion thereof ending on the date of termination. In addition, upon termination
of this Agreement for any reason, Manager will submit to Owner within 30 days
after termination any reports required hereunder, all of the cash and bank
accounts of the Property, including, without limitation, the Security Deposit
Account, investments and records. Manager will, within 30 days after
termination, turn over to Owner all copies of all books and records kept for the
Property. If Manager desires to retain records of the Property, Manager must
reproduce them at its own expense.
ARTICLE 5
PROCEDURES FOR HANDLING RECEIPTS AND OPERATING CAPITAL
Section 5.1    Security Deposits. Manager shall collect, deposit, hold, disburse
and pay security deposits as required by applicable State law and all other
applicable laws, and in accordance with the terms of each tenant’s lease. The
amount of each security deposit will be specified in the tenant’s lease.
Security deposits shall be deposited into a separate non-interest-bearing
account unless otherwise required by law (the “Security Deposit Account”) at a
Depository selected by Manager and approved by Owner. The Security Deposit
Account shall be established in the name of the Manager and held separate from
all other of Manager’s funds and accounts, unless the Owner informs Manager, in
writing that it intends to hold the Security Deposit Account. If such account is
held by Manager, only representatives of Manager will be signatories to this
account. To the extent possible, the Security Deposit Account shall be fully
insured by the Federal Deposit Insurance Corporation (FDIC). Owner agrees to
indemnify and hold harmless Manager, and Manager’s representatives, officers,
directors and employees for any loss or liability with respect to any use by
Owner of the tenant security deposits that is inconsistent with the terms of
tenant leases and applicable laws.

13



--------------------------------------------------------------------------------



Section 5.2    Separation of Owner’s Monies. Manager shall deliver all collected
rents, charges and other amounts received in connection with the management and
operation of the Property (except for tenants’ security deposits, which will be
handled as specified in this Agreement) to a Depository selected by Manager and
approved by Owner.
Section 5.3    Depository Accounts. Except to the extent that Manager has not
complied with its obligations under Section 2.3(c), Owner and Manager agree that
Manager shall have no liability for loss of funds of Owner contained in the bank
accounts for the Property maintained by Owner or Manager pursuant to this
Agreement due to insolvency of the bank or financial institution in which its
accounts are kept, whether or not the amounts in such accounts exceed the
maximum amount of federal or other deposit insurance applicable with respect to
the financial institution in question.
Section 5.4    Working Capital. In addition to the funds derived from the
operation of the Property, Owner shall furnish and maintain in the operating
accounts of the Property such other funds as may be necessary to discharge
financial commitments required to efficiently operate the Property and to meet
all payrolls and satisfy, before delinquency, and to discharge all accounts
payable. Manager shall have no responsibility or obligation with respect to the
furnishing of any such funds. Nevertheless, Manager shall have the right, but
not the obligation, to advance funds or contribute property on behalf of Owner
to satisfy obligations of Owner in connection with this Agreement and the
Property. Manager shall keep appropriate records to document all reimbursable
expenses paid by Manager, which records shall be made available for inspection
by Owner or its agents on request. Owner agrees to reimburse Manager upon demand
for money paid or property contributed in connection with the Property and this
Agreement.
Section 5.5    Authorized Signatures. Any persons from time to time designated
by Manager shall be authorized signatories on all bank accounts established by
Manager pursuant to this Agreement and shall have authority to make
disbursements from such accounts. Funds may be withdrawn from all bank accounts
established by Manager, in accordance with this Article 5, only upon the
signature of an individual who has been granted that authority by Manager and
funds may not be withdrawn from such accounts by Owner unless Manager is in
default hereunder.
ARTICLE 6
MISCELLANEOUS
Section 6.1    Assignment. Upon 30 days written notification, Owner may assign
its rights and obligations to any successor in title to the Property and upon
such assignment shall be relieved of all liability accruing after the effective
date of such assignment. This Agreement may not be assigned or delegated by
Manager without the prior written consent of Owner, which Owner may withhold in
its sole discretion. Any unauthorized assignment shall be null and void ab
initio, and shall not in any event release Manager from any liabilities
hereunder.

14



--------------------------------------------------------------------------------



Section 6.2    Notices. All notices required or permitted by this Agreement
shall be in writing and shall be sent by registered or certified mail, addressed
in the case of Owner to Hilliard Grand Apartments, LLC, c/o Steadfast Companies,
18100 Von Karman Avenue, Suite 500, Irvine, CA 92612, Attention: Kevin Keating;
and in the case of Manager to Steadfast Management Company, Inc., 18100 Von
Karman Avenue, Suite 500, Irvine, CA 92612, Attention: Christopher Hilbert, or
to such other address as shall, from time to time, have been designated by
written notice by either party given to the other party as herein provided.
Section 6.3    Entire Agreement. This Agreement shall constitute the entire
agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto.
Section 6.4    No Partnership. Nothing contained in this Agreement shall
constitute or be construed to be or create a partnership or joint venture
between Owner, its successors or assigns, on the one part, and Manager, its
successors and assigns, on the other part.
Section 6.5    No Third Party Beneficiary. Neither this Agreement nor any part
hereof nor any service relationship shall inure to the benefit of any third
party, to any trustee in bankruptcy, to any assignee for the benefit of
creditors, to any receiver by reason of insolvency, to any other fiduciary or
officer representing a bankrupt or insolvent estate of either party, or to the
creditors or claimants of such an estate. Without limiting the generality of the
foregoing sentence, it is specifically understood and agreed that such
insolvency or bankruptcy of either party hereto shall, at the option of the
other party, void all rights of such insolvent or bankrupt party hereunder (or
so many of such rights as the other party shall elect to void).
Section 6.6    Severability. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision should be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of such provisions shall not be affected thereby.
Section 6.7    Captions, Plural Terms. Unless the context clearly requires
otherwise, the singular number herein shall include the plural, the plural
number shall include the singular and any gender shall include all genders.
Titles and captions herein shall not affect the construction of this Agreement.
Section 6.8    Attorneys’ Fees. Should either party employ an attorney to
enforce any of the provisions of this Agreement, or to recover damages for
breach of this Agreement, the non-prevailing party in any action agrees to pay
to the prevailing party all reasonable costs, damages and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith.
Section 6.9    Signs. Manager shall have the right to place signs on the
Property in accordance with applicable Governmental Requirements stating that
Manager is the manager and leasing agent for the Property.

15



--------------------------------------------------------------------------------



Section 6.10    Survival of Indemnities. The indemnification obligations of the
parties to this Agreement shall survive the termination of this Agreement to the
extent of any claim or cause of action based on an event occurring prior to the
date of termination.
Section 6.11    Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State and is fully performable with respect to
the Property in the county in which the Property is located.
Section 6.12    Competitive Properties. Manager may, individually or with
others, engage or possess an interest in any other project or venture of every
nature and description, including but not limited to, the ownership, financing,
leasing, operation, management, brokerage and sale of real estate projects
including apartment projects other than the Property, whether or not such other
venture or projects are competitive with the Property and Owner shall not have
any claim as to such project or venture or to the income or profits derived
therefrom.
Section 6.13    Set Off. Without prejudice to Manager’s right to terminate this
Agreement in accordance with the terms of this Agreement, Manager may at any
time and without notice to Owner, set off or transfer any sums held by Manager
for or on behalf of Owner in the accounts (other than the Security Deposit
Account) maintained pursuant to this Agreement in or towards satisfaction of any
of Owner’s liabilities to Manager in respect of any sums due to Manager under
this Agreement.
Section 6.14    Notice of Default. Manager shall not be deemed in default under
this Agreement, and Owner’s right to terminate Manager as a result of such
default shall not accrue, until Owner has delivered written notice of default to
Manager and Manager has failed to cure same within 30 days from the date of
receipt of such notice.
Section 6.15    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original.




[Signature page follows.]











16



--------------------------------------------------------------------------------



This Agreement is hereby executed by duly authorized representatives of the
parties hereto as of the Effective Date.



OWNER:
HILLIARD GRAND APARTMENTS, LLC, an Ohio limited liability company

By:    Steadfast Income Advisor, LLC, its Manager



                        
By:
/s/ Kevin J. Keating
 
Kevin Keating, CAO







MANAGER:
STEADFAST MANAGEMENT COMPANY, INC.,

a California corporation


                    
By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Vice President






17



--------------------------------------------------------------------------------





EXHIBIT A    
ESTIMATED PASS-THROUGH AMOUNTS
Benefits Administration                         3.0% of total employee costs
IT Infrastructure, Licenses and Support                At cost and expense
Marketing/Training/Continuing Educations                 $20.00 p.u.p.y.



18



--------------------------------------------------------------------------------



EXHIBIT B
THE PROPERTY


Property Address: 5399 Grand Drive, Dublin, Ohio 43016




The real property situated in the City of Dublin, County of Franklin, State of
Ohio, and described as follows:


The Property consists of 38 two-story buildings with 314 units. Site amenities
include resort style clubhouse, swimming pool, fitness center, Yoga and Pilates
studio, car wash and vacuum facility and outdoor lounge with fire pit. It is
comprised of 36.02 acres and it was built in the years between 2010 and 2012.







19

